ADKINS, Justice,
concurring in part, dissenting in part.
I agree that Section 796.07(2)(a), Florida Statutes (1975) is constitutional.
I dissent from that portion which transfers the case to the Circuit Court for the Sixth Judicial Circuit of Florida for determination of the other questions. This re-*1176suits in a split appeal. When we are exerting every effort to speed up litigation, we should welcome the opportunity of terminating litigation by proceeding to an adjudication of all questions involved. We have the authority. Hall v. Florida Board of Pharmacy, 177 So.2d 833 (Fla.1965).
The party receiving an adverse decision in the Circuit Court will, in all probability, seek further relief from us in an effort to assert conflict jurisdiction. It seems inappropriate to encourage this further delay and expense.
BOYD and HATCHETT, JJ., concur.